Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 05/31/2018.

Response to Arguments
This is in response to an application/remarks made filed on 07/24/2019.
Claims 1-20 are pending.
Claims 1-2, 5 and 20 has been amended.
The claims 1-10 are rejected under 35 USC 112(b) as being indefinite have been amended to overcome the rejection. Thus the rejection has been withdrawn.
Claim 1 has been amended to include the limitations from Claim 2 that is, “wherein the first charging terminal is slidable between a protruding position and a retracting position.”
In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and they are persuasive. However, upon further consideration with a prior art search, a new ground(s) of rejection is made.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ge Haobo (CN 106252975A) in view of Tang Jinju (CN103036261B) both cited by applicant with in further view of Saito (JPH05167498A). 

Regarding Claim 1, Ge Haobo teaches a charging dock comprising: a housing (refer fig.1 that shows an interface body 10 with a housing), a first charging terminal (refer fig.1 that shows an interface body 10 for charging thus inherently comprises of a charging terminal); a first magnetic device (an electromagnet YA, fig. 1); a first control circuit (control device 11, fig.1); wherein the first charging terminal, the first magnetic device, and the first control circuit are in the housing (refer fig.1 that shows an interface body 10 with a housing that comprised of the charging terminal, electromagnet YA and control device 11); the first magnetic (an electromagnet YA, fig.1) is configured to attract the charging plug near the first magnetic device to enable the charging plug to move in a direction towards the first charging terminal (refer para [0037] that discloses the electromagnet YA generates a magnetic field which then aligns the connectivity with an interface body 20, also refer para [0038-0041]).
Ge Haobo fails to teach, a first detection device; and the first control circuit is configured to control the first charging terminal to be energized when the first detection device detects that the first charging terminal is electrically coupled to the charging plug.
Tang Jinju teaches, a first detection device (sensing unit 11, fig.2); and the first control circuit is configured to control the first charging terminal to be energized when the first detection device detects that the first charging terminal is electrically coupled to the charging plug (refer para [0051] that discloses the sensing unit 11 which sense whether the charging electrode 9 is docked with the docking electrode 8 of the electric device 7 and upon sensing the connection sensing unit 11 generates a signal to the controller 2 that energizes the charging connection, also refer para [0056-0057]). 
It would have been obvious to one having ordinary skill in the art to modify the charging interface of Ge Haobo with a sensing unit that generates a sensing signal to the controller to establish an electrical connection as taught by Tang Jinju such that to provide a charging device that is capable of automatically establishing electrical connection which provides energy saving, safety and long service life of a device (0009).

Saito discloses, wherein the first charging terminal is slidable between a protruding position and a retracting position (The movable charging terminal 13 is supported by a guide projection 18 provided on the bottom surface 17 of the pocket 15 of the charger main body 12 so as to be retractable, and the compression spring 21 urges the movable charging terminal 13 to the protruding state, abstract, also refer fig.4-5, 9-10).
It would have been obvious to one having ordinary skill in the art to modify the charging interface of Ge Haobo in view of Tang Jinju with the movable charging terminal that retracts and protrudes as taught by Saito such that to provide the device that is capable of improving safety by preventing the charging terminal being exposed to the outer surface and improving the appearance of the device.

Regarding Claim 2, Ge Haobo in view of Tang Jinju and Saito teaches the charging dock of claim 1. Ge Haobo fails to teach, wherein the first charging terminal is slidable between a protruding position and a retracting position; 
Tang Jinju teaches, the first detection device is a pressure sensor (refer para [0057] that discloses the sensing unit 11 as a pressure sensor), and the pressure sensor determines whether the first charging terminal is electrically coupled to the charging plug by detecting pressures applied by the first charging terminal at different positions (the pressure sensor senses the pressure generated by the charging electrode 9 and transmits a corresponding generated sensing signal to the controller 2, and the controller 2 controls the first switch 10 to close according to the sensing signal, para [0057]).

Regarding Claim 4, Ge Haobo in view of Tang Jinju and Saito teaches the charging dock of claim 1. Tang further discloses that in para [0051] the sensing unit 11, which senses whether the charging electrode 9 is docked with the docking electrode 8 of the electric device 7 and upon sensing the connection sensing unit 11 generates a signal to the controller 2 that energizes the charging connection, also refer para [0056-0057]).

Regarding Claim 5, Ge Haobo view of Tang Jinju and Saito teaches the charging dock of claim 4. Yamada further discloses that the charger notifies that a charging failure has been detected when the determination means determines that the mobile terminal and the charger are not connected. Thus it would have been obvious to one having ordinary skill in the art to combine the notifying means as taught by Yamada within the charging dock of Ge Haobo in view of Tang such that to enhance the charging efficiency of the charging device.

Regarding Claim 6-7, Ge Haobo view of Tang Jinju and Saito teaches the charging dock of claim 1. Tang Jinju further discloses in fig.3-4 the charging device with a charging electrode 9 supported within the charging device 1. Thus one of the ordinary skill in the art would appreciate that the use of elastic device supporting the charging 

Regarding Claim 8, Ge Haobo view of Tang Jinju and Saito teaches the charging dock of claim 7. Tang Jinju further disclose that the charging device 1 in fig.1, 3 and 4 with a sensing unit 11 and the charging electrode 9 within the device 1. Thus one of the ordinary skill in the art would appreciate it is a design of choice to support the components within the charging device 1 with the known method such to provide stable and safer components.  

Regarding Claim 9, Ge Haobo view of Tang Jinju and Saito teaches the charging dock of claim 1. Tang Jinju further teaches, wherein the housing includes an insert mating device (refer fig.1, 3-4 that shows charging device 1); the insert mating device includes a guide portion that is configured to guide the charging plug to be inserted into the insert mating device (refer fig.1 and 3-4 that shows charging device 1 with a guiding portion for a successful docking of the electrode 9 with the docking electrode 8 of device 7).

Regarding Claim 10, Ge Haobo in view of Tang Jinju and Saito teaches the charging dock of claim 1. Ge Haobo in view of Tang Jinju teaches the charging device for charging the electronic device which comprises of positive and negative electrode and electromagnet. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ge Haobo (CN 106252975A) in view of Tang Jinju (CN103036261B) and Saito (JPH05167498A) in further view of Yamada (JP2009195074A).  

Regarding Claim 3, Ge Haobo in view of Tang Jinju and Saito teaches the charging dock of claim 1. Ge Haobo in view of Tang Jinju fails to disclose, a first communication device in the housing; wherein the first communication device is configured to, when the first detection device does not detect that the first charging terminal is electrically coupled to the charging plug, send a first instruction message to an electric product to which the charging plug belongs, thereby enabling the electric product to control the charging plug to attempt to try to electrically couple to the first charging terminal. 
Yamada teaches, a first communication device in the housing (refer fig.1-2 that shows charger 210 with a communication module 215). Yamada further discloses that the charger notifies that a charging failure has been detected when the determination means determines that the mobile terminal and the charger are not connected. Thus it would have been obvious to one having ordinary skill in the art to combine the notifying means as taught by Yamada within the charging dock of Ge Haobo in view of Tang and Saito such that the notification means allows to enhance the charging efficiency. 

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 11 and 16 remain allowed for the same reasons as set forth in Office Action mailed on 09/28/2020. 
Claims 12-15 and 17-20 are allowable because of dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859